Reargument of a decision of this court, dated November 26,1980. In our initial holding in this case, we modified the decision of the Unemployment Insurance Appeal Board by reversing so much thereof as sustained the initial determination of the Industrial Commissioner imposing a forfeiture of 96 effective days as a penalty in reduction of claimant’s future benefit rights. As so modified, the decision was affirmed (78 AD2d 961). We subsequently granted claimant’s motion for reargument as to the issue of “whether claimant was properly charged with an overpayment of benefits ruled to be recoverable”. Upon reargument, and for the reasons stated in Matter of Volvo (Ross) (83 AD2d 344), we further modify the board’s decision by reversing so much thereof as charged claimant with an overpayment of benefits ruled to be recoverable. Decision modified, by reversing so much thereof as sustained the initial determination imposing a forfeiture of 96 effective days and charged claimant with an overpayment of benefits ruled to be recoverable, and, as so modified, affirmed, without costs. Kane, J. P., Main, Mikoll and Weiss, JJ., concur.